 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
          This Stock Purchase Agreement (this “Agreement”) is entered into as of
this 1st day of February 2006, by and between Lancaster Colony Corporation (the
“Company”) and the Estate of Dorothy B. Fox (the “Estate”).
          WHEREAS, the Estate desires to sell 100,000 shares of Company common
stock (the “Shares”); and
          WHEREAS, the Company has previously announced a stock repurchase
program; and
          WHEREAS, the Estate has made an offer to sell the Shares to the
Company at a price per share equal to the average of the closing prices of the
Company’s common stock over the eight (8) trading days beginning on February 1,
2006;
          NOW, THEREFORE, the parties agree as follows:

  1.   Purchase of Shares. The Company hereby agrees to purchase the Shares for
a total purchase price equal the product of (i) the average of the closing
prices of the Company’s common stock over the eight (8) trading days beginning
on February 1, 2006 times (ii) 100,000 (the “Purchase Price”). The Purchase
Price shall be paid by wire transfer on February 13, 2006.     2.  
Representations of the Estate. The Estate represents and warrants to the Company
that Robert L. Fox (the “Executor”) is the legally appointed executor of the
Estate and that the Executor has all required authority to sell the Shares on
behalf of the Estate. The Estate represents and warrants to the Company that the
Shares are free and clear of all liens and encumbrances.     3.   Delivery of
Shares. Upon execution of this Agreement, the Estate will deliver the Shares to
the Company with a duly executed stock power.     4.   Miscellaneous. This
Agreement shall be governed by Ohio law.

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
signed as of the date first written above.

                  LANCASTER COLONY CORPORATION       ESTATE OF DOROTHY B. FOX
 
               
By:
  /s/ JOHN B. GERLACH, JR.       By:   /s/ ROBERT L. FOX
 
 
 
John B. Gerlach, Jr.          
 
Robert L. Fox, Executor
 
  President and Chief Executive Officer            

